
	
		I
		111th CONGRESS
		1st Session
		H. R. 2896
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Kanjorski, and Mr. Bachus)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to provide the
		  same treatment for covered bonds as for other qualified financial contracts to
		  which a depository institution is a party when such institution is in
		  receivership or conservatorship, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Treatment of Covered Bonds Act of
			 2009.
		2.Covered bonds
			 treatment
			(a)In
			 generalSection
			 11(e)(8)(D)(i) of the Federal Deposit Insurance Act (12 U.S.C.
			 1821(e)(8)(D)(i)) is amended by inserting covered bond, after
			 forward contract,.
			(b)DefinitionsSection 11(e)(8)(D) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1821(e)(8)(D)) is amended—
				(1)by redesignating
			 clauses (vii), (viii), and (ix) as clauses (viii), (ix), and (x), respectively;
			 and
				(2)by inserting after
			 clause (vi) the end the following new clause:
					
						(vii)Covered
				bondThe term covered
				bond means a nondeposit recourse debt obligation of an insured
				depository institution, with a term to maturity of at least 1 year, which is
				secured by specifically identified assets which are performing in accordance
				with the terms of the contracts which created the
				assets.
						.
				(c)Technical and
			 conforming amendmentSection 8(e)(3)(C) of the Federal Deposit
			 Insurance Act (U.S.C. 1818(e)(3)(C)) is amended—
				(1)by striking and at the end
			 of clause (i);
				(2)by striking the
			 period at the end of clause (ii) and inserting ; and; and
				(3)by adding at the
			 end the following new clause:
					
						(iii)with respect to a covered bond, actual
				direct compensatory damages determined as of the date of the appointment of the
				conservator or receiver equal to the sum of—
							(I)the outstanding
				principal amount of the covered bond on that date;
							(II)all interest that
				had accrued on the covered bond through that date but that had not been
				paid;
							(III)the cost on that
				date of a guaranteed investment contract, deposit agreement, or other
				instrument that would provide for scheduled payments to be made on the covered
				bond until its originally scheduled maturity date; and
							(IV)the costs
				(including reasonable fees of attorneys) incurred through that date that arise
				from or relate to the exercise of any right, power, or remedy under the covered
				bond or a related transaction
				document.
							.
				(d)RegulationsNo
			 regulation of any Federal banking agency (as defined in section 3 of the
			 Federal Deposit Insurance Act) shall be applicable with respect to any covered
			 bond (as defined in the amendment made by subsection (b)(2)) unless the
			 regulation or the application of such regulation to such bond, as the case may
			 be, is prescribed jointly by the Secretary of the Treasury, the Board of
			 Governors of the Federal Reserve System, the Comptroller of the Currency, the
			 Director of the Office of Thrift Supervision, and the Board of Directors of the
			 Federal Deposit Insurance Corporation.
			
